944 F.2d 909
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.SAFECO INSURANCE COMPANY OF AMERICA, Plaintiff-Appellee,v.Kimberly MCALLISTER, individually and as guardian of JosephMcAllister, a minor, and Warren L. McAllister,Defendants-Appellants.
Nos. 90-35768, 90-35795.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted July 1, 1991.Decided Sept. 19, 1991.

1
Before WALLACE, BEEZER and T.G. NELSON, Circuit Judges


2
MEMORANDUM*


3
* The appellants have not alleged wrongful acts by Safeco in any case except their own.   Within their case, they have not alleged multiple violations of the MUCSPA sufficient to rise to the level of a general business practice.   Klaudt v. Flink, 658 P.2d 1065, 1066 (Mont.1983).   The district court did not err in granting summary judgment for Safeco on the appellants' statutory claims.

II

4
Courts in other jurisdictions have interpreted similar policy language to exclude the coverage sought in this case.   See, e.g., Marchese v. Lititz, 524 So.2d 1155 (Fla.App.1988);   Safeco Ins. Co. v. Brimie, 516 N.E.2d 577 (Ill.App.1987).   The district court did not err in concluding that Safeco had reasonable grounds to debate coverage as a matter of law.   Tynes v. Bankers Life Ins. Co., 730 P.2d 1115, 1124 (Mont.1985) (there can be no liability for bad faith if the insurer had reasonable grounds to debate coverage).   Safeco paid the policy limit soon after the alleged assurances from Tony Martin came to light.   Summary judgment on the bad-faith claim was proper.


5
The district court did not err by ignoring the depositions of Norris and Yonge.   The court reviewed the depositions after considering the McAllisters' motions for reconsideration.

III

6
The district court properly granted summary judgment in favor of Safeco.


7
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3